Citation Nr: 1043256	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-40 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a left foot disorder, to 
include loss of feeling, weakness, hammertoe, and bunions.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel
INTRODUCTION

The Veteran served on active duty from February 1957 to February 
1959.  

This claim initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, that denied service connection for a left 
foot condition, claimed as loss of feeling, weakness, hammertoes, 
and bunions.

In June 2009 the Veteran testified at a hearing held at the RO 
before the undersigned.  A transcript of the hearing is of 
record.  

Thereafter, in December 2009, the Board remanded the Veteran's 
case to the RO for further evidentiary development including a VA 
examination.  That examination was conducted in January 2010, and 
the case was readjudicated in a supplemental statement of the 
case (SSOC) issued in February 2010.  Therefore, the case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  The Veteran's service treatment records were destroyed while 
in the government's possession. 

2.  Clear and unmistakable evidence shows that the Veteran had a 
left foot disorder prior to active service due to a gunshot wound 
when he was fifteen.

3.  Giving the Veteran the benefit of the doubt, his pre-existing 
left foot disorder underwent an increase in severity during 
service.





CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for service-
connected aggravation of a left foot disorder, including loss of 
feeling, weakness, hammertoe, and bunions, have been met.  38 
U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Before addressing the merits of a claim for VA disability 
benefits, the Board is generally required to ensure that the VA's 
"duty to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159.  However, since this decision 
constitutes a complete grant of the benefits sought on appeal, 
the Veteran cannot be prejudiced by any possible defect in the 
VA's "duty to notify" and "duty to assist" obligations.  
Therefore, the Board finds that a discussion of the VA's "duty 
to notify" and "duty to assist" obligations is unnecessary.  
Information concerning effective dates and ratings for the left 
foot disability will be provided by the RO.  If appellant then 
disagrees with any of those actions, he may appeal those 
decisions

II.  Factual Background and Legal Analysis

A January 2010 VA examination report indicates that the Veteran 
currently suffers from a left food disorder "manifested by loss 
of feeling, weakness, hammertoes, etc."  The Veteran claims that 
he sustained a gunshot wound to his left foot prior to entering 
active military service, and that this pre-existing disorder was 
aggravated by his military service.  For the reasons set forth 
below, the Board will resolve all reasonable doubt in his favor 
and grant his claim.

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by active 
military service.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2002); 38 
C.F.R. § 3.303(a).

The United States Court of Appeals, Federal Circuit, has held 
that "[l]ay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence").

At the time of the service entrance examination, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such service.  
38 U.S.C.A. § 1111.  Only such conditions as are recorded in 
examination reports are considered as "noted."  38 C.F.R. § 
3.304(b).

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity during 
service. This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence in the record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  When clear and convincing evidence 
demonstrates no permanent increase in disability during service, 
the presumption of aggravation in not applicable.  Maxson v. 
West, 12 Vet. App. 453, 459-60 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Unfortunately, in this case, the Veteran's service treatment 
records (STRs) are unavailable and were apparently destroyed in a 
fire while in the government's possession.  Consequently, there 
is no examination report at the time of his military enlistment 
to determine whether he had a pre-existing left foot disorder.  
In the absence of STRs, VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
...." Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  The case law does 
not, however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that may 
be favorable to the appellant.  Id.  In other words, there is no 
presumption, either in favor of the claimant or against VA, 
arising from missing records.  See Cromer, 19 Vet. App. at 217-18  
(declining to apply an 'adverse presumption' where records have 
been lost or destroyed while in Government control which would 
have required VA to disprove a claimant's allegation of injury or 
disease in service in these particular cases).

Nevertheless, even given the absence of STRs, clear and 
unmistakable evidence shows that the Veteran sustained a gunshot 
wound injury to his left foot prior to entering the military.  
The Veteran offered credible testimony at his hearing that he had 
sustained a gunshot wound to the left foot as a teenager, and 
that x-rays showed retained multiple BB pellets in his left foot.  
Moreover, the Veteran submitted a September 1950 newspaper 
article that confirms that he was hospitalized after shooting 
himself in the left foot when he was fifteen years old.  Also, in 
a June 2009 report, B.M., D.P.M., recorded the Veteran's history 
of a "shotgun blast to his left foot at age 15," and that 
radiographs confirm the presence of a very significant number of 
pellets still contained within the Veteran's right foot.  
(Emphasis added).  (It appears that Dr. B.M. mistakenly referred 
to the Veteran's right foot while discussing the radiographs, but 
that he was actually referring to the left foot.)  

Claims for service-connected aggravation of a pre-existing 
disorder are governed by 38 U.S.C.A. § 1153 and the burden falls 
on the Veteran to establish aggravation. Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004). see also Jenson v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).

As the presumption of soundness does not apply, the evidence must 
establish that aggravation of the Veteran's left foot disorder 
during service.  As stated above, 38 U.S.C.A. § 1153 contains a 
presumption of aggravation when it is shown that a pre-existing 
disorder underwent an increase in disability during service.

In the instant case, the objective medical evidence is in 
equipoise as to whether the Veteran's left foot disorder 
increased in severity during service.  As such, the Board will 
accord the Veteran the benefit of the doubt and grant his claim 
for service connection.

Again, none of the Veteran's STRs are available to determine 
whether his pre-existing left foot disorder was not aggravated 
during service.  But the Board is not limited to only the STRs to 
make this determination; evidence developed after service may 
also be considered.  

Post-service medical evidence indicates that the Veteran's pre-
existing left foot disorder was aggravated by service.  In 
particular, the issue of in-service aggravation was addressed by 
Dr. B.M. in his June 2009 report.  Dr. B.M. noted that the 
Veteran walked with "somewhat of a limp left foot."  A physical 
examination of the left foot revealed radiographic evidence of 
retained pallets, a surgical scar on the medial arch, and a 
diminished vascular status.  As noted, a VA examiner diagnosed 
the Veteran with a left foot disorder "manifested by loss of 
feeling, weakness, hammertoes, etc."  In addressing the question 
of whether the Veteran had a problem exacerbated by his military 
service, Dr. B.M. opined that:

[The Veteran] has overall diminished sensation and 
lack of sensation [in his] left foot through the area 
where the gunshot blast hit and distally and callusing 
is present.  There is some level of chronic pain.  The 
patient's duties with infantry, etc, were in the 
[military], basic training, and army.  He did wear 
standard combat boots and did require a larger one and 
did get some accommodation for the foot with boot 
selection ultimately.  He reported periodically a 
shotgun pellet will exude itself through the skin.  No 
actual surgery or marked intervention took place 
within the military.  There is no doubt that the 
combat boots and [military] activities would cause 
significant problems and potential for pain at the 
time of the active duty and afterward.  The question 
is whether there would be long-term complications 
directly related to military service.  

In all likelihood prolonged vigorous activity as 
required by the [military] would probably contribute 
to the [the Veteran's] long-term pain. . . .

The Veteran was also afforded a VA examination in January 2010 in 
order to obtain a more definitive opinion as to whether his pre-
existing left foot disorder was aggravated by service.  
Unfortunately, the VA examiner was unable to answer this question 
since none of STRs were available for review.  Specifically, the 
examiner stated: "[g]iven that there is no record of physical 
examination of the foot either at the time of the patient's 
injury nor at induction or separation from his military service, 
an opinion as to permanent increase in disability during service 
of this condition cannot be made without resort to speculation in 
my estimation."  

Nonetheless, Dr. B.M. opined otherwise.  The podiatrist did not 
find the Veteran's reported history of left foot pain since 
entering service inconsistent with the circumstances of his 
service.  See e.g., Jandreau v. Nicholson, supra.  In fact, the 
examiner noted that x-rays confirmed the presence of pellets 
within the Veteran's foot and explained that combat boots and 
military activities would cause significant problems and pain 
during active duty and afterward that would probably contribute 
to the Veteran's long-term pain.  Thus, in this case, the January 
2010 VA medical opinion is insufficient to rebut the presumption 
of aggravation.

Accordingly, service connection for a left foot disorder is 
granted, based upon service aggravation.  The benefit of the 
doubt has been resolved in the Veteran's favor to this extent.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left foot disorder to include loss of 
feeling, weakness, hammertoe, and bunions is granted on the basis 
of aggravation.



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


